Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”) made and entered into as of the 9th day
of August, 2004 among American Seafoods, L.P. (“Parent”) and American Seafoods
Group LLC (“Employer” or the “Company”) and Matthew Latimer (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Employer desires to employ Executive and Executive desires to accept
employment with Employer upon the terms and conditions hereinafter set forth;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, it is hereby
agreed as follows:

 

1. Employment Term. Employer agrees to employ Executive, and Executive agrees to
be so employed, in the capacity of Chief Legal Officer and General Counsel, for
a term commencing on August 9, 2004 and ending on December 31, 2007 (the
“Initial Term”); provided, however, that, notwithstanding anything to the
contrary set forth in this Agreement, this Agreement may be earlier terminated
pursuant to the terms hereof. The term of this Agreement will automatically
extend past the Initial Term for succeeding periods of one year each unless
either party terminates this Agreement as of the end of the Initial Term, or as
of the end of any subsequent one-year period (in either case, the “Termination
Date”), by delivering notice to the other party specifying the applicable
Termination Date not earlier than 180 days and not later than 120 days prior to
the date so specified. “Employment Term” as used herein shall mean the term of
this Agreement including any automatic extensions pursuant to the preceding
sentence.

 

2. Position and Duties. Executive shall (in accordance with Section 11 hereof)
diligently and conscientiously devote his full business time, attention, energy,
skill and best efforts to the business of Employer and the discharge of his
duties hereunder. Executive’s duties under this Agreement shall be to serve as
Chief Legal Officer and General Counsel, with the responsibilities, rights,
authority and duties customarily pertaining to such office and as may be
established from time to time by or under the direction of the Chief Executive
Officer (the “CEO”) or his/her designees, and Executive shall report to the CEO.
Executive shall also act as an officer and/or director and/or manager of such
subsidiaries of Employer as may be designated by the CEO, commensurate with
Executive’s office, all without further compensation, other than as provided in
this Agreement.

 

3. Compensation.

 

(a) Base Salary. Employer shall pay to Executive base salary compensation at an
annual rate of $200,000. In 2005 and annually thereafter, the CEO shall review
Executive’s base salary in light of the performance of Executive and the
Company, and may, in his/her sole discretion, increase or decrease (but not
decrease below $200,000) such base salary by an amount he/she determines to be
appropriate. Executive’s annual base salary payable hereunder, as it may be
increased or decreased from time to time, is referred to herein as “Base



--------------------------------------------------------------------------------

Salary.” Base Salary shall be paid in equal installments in accordance with
Employer’s payroll practices in effect from time to time for executive officers,
but in no event less frequently than monthly.

 

(b) Bonus. In addition to Base Salary, Executive may receive an annual bonus of
an amount to be determined by the governing body of Parent (the “Board”) in its
sole discretion, taking into consideration individual and corporate performance.
Further, Executive shall be entitled to receive with respect to each fiscal year
during the Employment Term a nondiscretionary bonus if the EBITDA (as defined on
Schedule I hereto) of Parent and its subsidiaries in such fiscal year exceeds
certain targets. The amount and calculation of such bonus are described with
particularity on Schedule I hereto. In no event will (i) the nondiscretionary
bonus be payable if at the time of payment or at any time during the year of
measurement the Company was in default under any credit agreement relating to
indebtedness for borrowed money or (ii) the annual bonus (including
discretionary and nondiscretionary portions thereof) in any year exceed 150% of
Executive’s Base Salary. The annual bonus with respect to any year, if any,
shall be paid within 30 days after the receipt by the Board of Parent of audited
financial statements for Parent and its subsidiaries for the pertinent year. The
bonus for 2004, if any, shall be prorated for the year based on the number of
days that Executive is employed under this Agreement.

 

(c) Option Grants. Executive will participate in Parent’s employee option plan
or other equity based compensation plan at a level to be determined by the Board
as appropriate for senior management and equal or similar to the participation
level of ASG’s Chief Financial Officer.

 

4. Benefits. Executive shall be eligible to participate in all employee benefit
programs of Employer offered from time to time during the term of Executive’s
employment hereunder by Employer to employees or executives of Executive’s rank,
to the extent that Executive qualifies under the eligibility provisions of the
applicable plan or plans, in each case consistent with Employer’s then-current
practice as approved by the Board from time to time. The foregoing shall not be
construed to require Employer to establish such plans or to prevent the
modification or termination of such plans once established, and no such action
or failure thereof shall affect this Agreement. Executive recognizes that
Employer and its affiliates have the right, in their sole discretion, to amend,
modify or terminate their benefit plans without creating any rights in
Executive.

 

5. Vacation. Executive shall be entitled to up to three weeks of paid vacation
per calendar year. A maximum of one week of vacation time may be carried over
from one calendar year and into the following calendar year; provided however,
that the vacation time be exercised prior to the end of the subsequent calendar
year.

 

6. Business Expenses. To the extent that Executive’s reasonable and necessary
expenditures for travel, entertainment and similar items made in furtherance of
Executive’s duties under this Agreement comply with Employer’s expense
reimbursement policy, are wholly or partially deductible by Employer for federal
income tax purposes pursuant to the Internal Revenue Code of 1986, as amended
and are documented and substantiated by Executive as required by the Internal
Revenue Service and the policies of Employer, Employer

 

2



--------------------------------------------------------------------------------

shall reimburse the Executive for such expenditures; provided documentation
therefor is submitted not later than 45 days after such expense is incurred.
Employer shall reimburse the reasonable expenses of maintaining Executive’s
Washington State Bar Association membership including the costs of CLE classes
and bar association fees and dues.

 

7. Termination by the Company.

 

(a) Employer shall have the right to terminate the Employment Term under the
following circumstances (and also as contemplated by Section 8(b)):

 

(i) upon the death of Executive;

 

(ii) in the event of a disability which prevents or seriously inhibits Executive
from performing his duties for 60 consecutive days as determined in good faith
by the CEO, upon 30 days written notice from Employer to Executive; or

 

(iii) for Cause (as defined below).

 

“Cause” as used in this Agreement shall mean (i) Executive’s commission of a
felony or any other crime involving moral turpitude, fraud, misrepresentation,
embezzlement or theft, (ii) Executive’s engaging in any activity that is harmful
(including, without limitation, alcoholic or other self-induced affliction), in
a material respect, to the Company or any of its subsidiaries, monetarily or
otherwise, as determined by the CEO; (iii) Executive’s material malfeasance
(including without limitation, any intentional act of fraud or theft),
misconduct, or gross negligence in connection with the performance of his duties
hereunder; (iv) Executive’s significant violation of any statutory or common law
duty of loyalty to the Company or any of its subsidiaries; (v) Executive’s
material breach of this Agreement or of a material Company policy (including
without limitation, disclosure or misuse of any confidential or competitively
sensitive information or trade secrets of the Company or a subsidiary); or (vi)
Executive’s refusal or failure to carry out directives or instructions of the
CEO or the Board that are consistent with the scope and nature of Executive’s
duties and responsibilities set forth herein, in the case of clause (v) or (vi)
above, only if such breach or failure continues for more than 10 days following
written notice from Employer describing such breach or failure.

 

(b) If this Agreement is terminated pursuant to Paragraph 7(a), or for any other
reason (except by Executive pursuant to Paragraph 8 or by Employer other than
pursuant to Paragraph 7(a)), Executive’s rights and Employer’s obligations
hereunder shall forthwith terminate except that Employer shall pay Executive his
Base Salary earned but not yet paid through the date of termination. In
addition, if the Executive is terminated pursuant to Paragraph 7(a)(i) or
7(a)(ii), Employer shall also pay Executive within 30 days following receipt of
audited financial statements for the year during which such termination
occurred, a prorated annual bonus in respect of the partial year during which
such termination occurred, the amount to be equal to the full amount of the
nondiscretionary bonus, if any, that would be due under Section 3(b) multiplied
by a fraction, the numerator of which is the number of days in such fiscal year
prior to such termination and the denominator of which is 365.

 

3



--------------------------------------------------------------------------------

8. Termination by Executive.

 

(a) Executive shall have the right to terminate the Employment Term for Good
Reason (as defined below), upon 60 days’ written notice to the CEO and the Board
given within 60 days following the occurrence of an event constituting Good
Reason; provided that Employer shall have 10 days after the date such notice has
been given to the CEO and the Board in which to cure the conduct specified in
such notice. For purposes of this Agreement “Good Reason” shall mean:

 

(i) the Company’s failure to pay or provide when due Executive’s Base Salary,
which failure is not cured within 10 days after the receipt by the CEO and the
Board from Executive of a written notice referring to this provision and
describing such failure; or

 

(ii) the failure to continue Executive in his position as provided in Paragraph
1 or removal of him from such position; or

 

(iii) a material diminution of Executive’s responsibilities, duties or status,
which diminution is not rescinded within 30 days after the date of receipt by
the Board and the CEO from Executive of a written notice referring to this
provision and describing such diminution.

 

(b) If this Agreement is terminated pursuant to Paragraph 8(a), or if Employer
shall terminate Executive’s employment under this Agreement other than pursuant
to Paragraph 7(a), Executive shall be entitled to the following, which he
acknowledges to be fair and reasonable, as his sole and exclusive remedy, in
lieu of all other remedies at law or in equity, for any such termination:

 

(i) Base Salary earned but not yet paid through the date of termination;

 

(ii) a prorated annual bonus in respect of the partial year during which such
termination occurred, the amount to be equal to the full amount of the
nondiscretionary bonus, if any, that would be due under Section 3(b) multiplied
by a fraction, the numerator of which is the number of days in such fiscal year
prior to such termination and the denominator of which is 365; and

 

(iii) an amount equal to Executive’s actual Base Salary (not including any bonus
paid or payable) for the 12-month period immediately prior to such termination
(or the period during which Executive was employed by Employer if less than 12
months), payable in 12 equal installments during the 12-month period following
such termination (the “Severance Pay Period”).

 

In the event of any such termination, Executive shall use commercially
reasonable efforts to secure alternative employment. During the last three
months of the Severance Pay Period, any compensation, income or benefits earned
by or paid to (in cash or otherwise) the Executive as an employee of or
consultant to a company other than the Company shall reduce the amount of
severance payments payable during such three-month period pursuant to Paragraph
8(b)(iii).

 

4



--------------------------------------------------------------------------------

(c) If Executive terminates his employment at any time during the term of this
Agreement other than pursuant to Section 8(a), without limiting or prejudicing
any other legal or equitable rights or remedies which Employer may have upon
such breach by Executive, Executive will receive his Base Salary earned but not
yet paid though the date of termination.

 

9. Services Unique. Executive recognizes that Executive’s services hereunder are
of a special, unique, unusual, extraordinary and intellectual character giving
them a peculiar value, the loss of which cannot be reasonably or adequately
compensated for in damages, and in the event of a breach of this Agreement by
Executive (particularly, but without limitation, with respect to the provisions
hereof relating to the exclusivity of Executive’s services and the provisions of
Paragraph 11), the Company shall, in addition to all other remedies available to
it, be entitled to equitable relief by way of an injunction and any other legal
or equitable remedies. Anything to the contrary herein not withstanding, the
Company may seek such equitable relief in a federal or state court in Seattle,
Washington, and the Executive hereby submits to jurisdiction in those courts.

 

10. Protection of the Company’s Interests. To the fullest extent permitted by
law, all rights worldwide with respect to any intellectual property of any
nature conceived, developed, produced, created, suggested or acquired by
Executive during the period commencing on the date hereof and ending six months
following the termination of Executive’s employment hereunder shall be deemed to
be a work made for hire and shall be the sole and exclusive property of
Employer. Executive agrees to execute, acknowledge and deliver to Employer at
Employer’s request, such further documents as the Employer finds appropriate to
evidence the Employer’s rights in such property. Executive further acknowledges
that in performing his duties hereunder, he will have access to proprietary and
confidential information and to trade secrets of Employer and its affiliates.
Any confidential and/or proprietary information of Employer or its affiliates
shall not be used by Executive or disclosed or made available by Executive to
any person except (i) as required in the course of Executive’s employment or
(ii) when required to do so by a court of law, by any governmental agency having
supervisory authority over the business of Employer or by any administrative or
legislative body (including a committee thereof) with apparent jurisdiction to
order him to divulge, disclose or make accessible such information, it being
understood that Executive will promptly notify Employer of such requirement so
that Employer may seek to obtain a protective order. Upon expiration or earlier
termination of the term of Executive’s employment, Executive shall return to
Employer all such information that exists in written or other physical form (and
all copies thereof) under Executive’s control.

 

11. Non-Competition.

 

(a) Exclusivity of Employment. Executive agrees that his employment hereunder is
on an exclusive basis, and that during the Employment Term, he will not engage
in any other business activity. Notwithstanding the foregoing, nothing in this
Agreement shall preclude Executive from engaging in charitable and public
service activities, or engaging in speaking and writing activities, or from
managing his personal investments, provided that such activities do not
interfere with Executive’s availability or ability to perform his duties and
responsibilities hereunder.

 

5



--------------------------------------------------------------------------------

(b) Noncompete. Executive agrees that during the Employment Term, and the
Severance Pay Period (if applicable), and the 12-month period thereafter, he
shall not, directly or indirectly, engage in, or participate as an investor in,
an officer, employee, director or agent of, or consultant for, any entity whose
primary business involves the catching, processing, marketing or sale of
seafood; provided however that, nothing herein shall prevent him from investing
as less than a 5% shareholder in the securities of any company listed on a
national securities exchange or quoted on an automated quotation system.
Executive’s participation in an entity in any of the foregoing capacities, other
than participation described in the foregoing proviso, being sometimes referred
to herein as being a “Participant.”

 

(c) Nonsolicitation of Employees. Executive agrees that during the Employment
Term and the Severance Pay Period (if applicable), and the 36-month period
thereafter (the “Nonsolicitation Period”), he will not directly or indirectly,
employ, or be a Participant in any entity that employs, any person previously
employed by the Company or any of its subsidiaries or in any way induce or
attempt to induce any person to leave the employment of the Company or any of
its subsidiaries.

 

(d) Nonsolicitation of Customers. Executive agrees that during the
Nonsolicitation Period, he will not directly or indirectly, solicit or do
business with, or be a Participant in any entity that solicits or does business
with, any customer of Employer or any of its subsidiaries, nor shall Executive
in any way induce or attempt to induce any customer of Employer to do business
with any person or entity other than Employer; provided that, the foregoing
shall not restrict Executive or any entity in which he is a Participant from
soliciting or doing business with any customer of Employer or any of its
subsidiaries with respect to a business that is not competitive with the
business of Employer or any of its subsidiaries or any line of business that
Employer or any of its subsidiaries is contemplating. Notwithstanding the
foregoing, after the expiration of the noncompetition period set forth in
Paragraph 11(b), Executive may participate as an investor in, an officer,
employee, director or agent of or consultant for an entity that does business
with one or more customers of Employer so long as Executive has no contact with
such customer and has no direct or indirect involvement in the solicitation of
business from any such customer.

 

(e) Standstill. Executive agrees that during the Nonsolicitation Period,
Executive shall not, except at the specific written request of the CEO:

 

(i) engage in or propose, or be a Participant in any entity that engages in or
proposes, a Rule 13e-3 Transaction (as defined in Rule 13e-3 under the
Securities Exchange Act of 1934) or any other material transaction, between
Parent, Employer or any of its subsidiaries, on the one hand, and Executive or
any entity in which Executive is a Participant, on the other hand;

 

(ii) acquire any equity securities of Parent, Employer or any of its
subsidiaries (other than securities issued to Executive by Parent or issued to
Executive by Parent upon exercise of options issued to Executive by Parent), or
be a participant in any entity that acquires any equity securities of Parent,
Employer or any of its subsidiaries;

 

6



--------------------------------------------------------------------------------

(iii) solicit proxies, or be a Participant in any entity that solicits proxies,
or become a participant in any solicitation of proxies, with respect to the
election of directors of Parent, Employer or any of its subsidiaries in
opposition to the nominees recommended by the Board of any such entity; or

 

(iv) directly or indirectly, engage in or participate in any other activity that
would be reasonably expected to result in a change of control of Parent,
Employer or any of its subsidiaries.

 

The foregoing provisions of this Paragraph shall not be construed to prohibit or
restrict the manner in which Executive exercises his voting rights in respect of
equity interests in Parent acquired in a manner that is not a violation of the
terms of this Paragraph 11.

 

12. Nondisparagement. Executive will not at any time during or after this
Agreement directly (or through any other person or entity) make any public or
private statements (whether oral or in writing) which are derogatory or damaging
to the Company, its business, activities, operations, affairs, reputation or
prospects or any of its officers, employees, directors or shareholders. Employer
will not at any time during or after the term of this Agreement directly (or
through any other person or entity) make any defamatory public or private
statements (whether oral or in writing) concerning the Executive.

 

13. Representation of the Parties. Executive represents and warrants to Employer
and Parent that Executive has the capacity to enter into this Agreement and the
other agreements referred to herein, and that the execution, delivery and
performance of this Agreement and such other agreements by Executive will not
violate any agreement, undertaking or covenant to which Executive is party or is
otherwise bound. Each of Employer and Parent represents to Executive that it is
a limited liability company or corporation, as applicable, and is duly organized
and validly existing under the laws of the State of Delaware, that it is fully
authorized and empowered by action of its Board, CEO or general partner, as
applicable, to enter into this Agreement and the other agreements referred to
herein, and that performance of its obligations under this Agreement and such
other agreements will not violate any agreement between it and any other person,
firm or other entity.

 

14. Key Man Insurance. Employer will have the right throughout the term of this
Agreement, to obtain or increase insurance on Executive’s life in such amount as
the Board determines, in the name of Employer for its sole benefit or otherwise,
in the discretion of the Company. Executive will cooperate in any and all
necessary physical examinations without expense to Executive, supply
information, and sign documents, and otherwise cooperate fully with Employer as
Employer may request in connection with any such insurance. Executive warrants
and represents that, to his best knowledge, he is in good health and does not
suffer from any medical condition which might interfere with the timely
performance of his obligations under this Agreement.

 

15. Notices. All notices given under this Agreement shall be in writing and
shall be deemed to have been duly given (a) when delivered personally, (b) three
business days after being mailed by first class certified mail, return receipt
requested, postage prepaid, (c) one business day after being sent by a reputable
overnight delivery service, postage or delivery

 

7



--------------------------------------------------------------------------------

charges prepaid, or (d) on the date on which a facsimile is transmitted to the
parties at their respective addresses stated below. Any party may change its
address for notice and the address to which copies must be sent by giving notice
of the new addresses to the other parties in accordance with this Paragraph 15,
except that any such change of address notice shall not be effective unless and
until received.

 

If to the Employer or Parent:

 

American Seafoods Group

2025 First Ave, Suite 1200

Seattle, WA 98121

Attention: CEO

 

with a copy to:

 

Matt Fick

Mundt MacGregor

999 Third Ave, Suite 4200

Seattle, WA 98104

 

If to the Executive:

 

1417 181st Place S.W.

Lynnwood, WA 98037

 

16. Entire Agreement, Amendments, Waivers, Etc.

 

(a) No amendment or modification of this Agreement shall be effective unless set
forth in a writing signed by the Company and Executive. No waiver by either
party of any breach by the other party of any provision or condition of this
Agreement shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time. Any waiver must be in
writing and signed by the waiving party.

 

(b) This Agreement, together with the Exhibits and Schedules hereto and the
documents referred to herein and therein, sets forth the entire understanding
and agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings and agreements. There are
no representations, agreements, arrangements or understandings, oral or written,
among the parties relating to the subject matter hereof which are not expressly
set forth herein, and no party hereto has been induced to enter into this
Agreement, except by the agreements expressly contained herein.

 

(c) Nothing herein contained shall be construed so as to require the commission
of any act contrary to law, and wherever there is a conflict between any
provision of this Agreement and any present or future statute, law, ordinance or
regulation, the latter shall prevail, but in such event the provision of this
Agreement affected shall be curtailed and limited only to the extent necessary
to bring it within legal requirements.

 

8



--------------------------------------------------------------------------------

(d) This Agreement shall inure to the benefit of and be enforceable by Executive
and his heirs, executors, administrators and legal representatives, by the
Company and its successors and assigns, by Parent and its successors. This
Agreement and all rights hereunder are personal to Executive and shall not be
assignable. Each of the Company and Parent may assign its rights under this
Agreement to any successor by merger, consolidation, purchase of all or
substantially all of its and its subsidiaries’ assets, or otherwise; provided
that such successor assumes all of the liabilities, obligations and duties of
the Company under this Agreement, either contractually or as a matter of law.

 

(e) If any provision of this Agreement or the application thereof is held
invalid, the invalidity shall not affect the other provisions or application of
this Agreement that can be given effect without the invalid provisions or
application, and to this end the provisions of this Agreement are declared to be
severable.

 

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington without reference to
principles of conflict of laws.

 

18. Right to Equitable Relief. Executive recognizes that Employer will have no
adequate remedy at law for his breach of any provision of Paragraph 10, 11 or 12
and in the event of any such breach or threatened breach he agrees that Employer
shall be entitled to obtain equitable relief in addition to other remedies
available at law and/or hereunder.

 

19. Taxes. All payments required to be made to Executive hereunder, whether
during the term of his employment hereunder or otherwise shall be subject to all
applicable federal, state and local tax withholding laws.

 

20. Headings, Etc. The headings set forth herein are included solely for the
purpose of identification and shall not be used for the purpose of construing
the meaning of the provisions of this Agreement. Unless otherwise provided,
references herein to Exhibits, Schedules and Paragraphs refer to Exhibits and
Schedules to and Paragraphs of this Agreement.

 

21. Arbitration. Any dispute or controversy between Employer and Executive,
arising out of or relating to this Agreement, the breach of this Agreement, or
otherwise, shall be settled by arbitration in Seattle, Washington, administered
by the American Arbitration Association in accordance with its Commercial Rules
then in effect and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The arbitrator shall have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including, without limitation, the issuance of an
injunction. However, either party may, without inconsistency with this
arbitration provision, apply to any court having jurisdiction over such dispute
or controversy and seek interim provisional, injunctive or other equitable
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of Employer and
Executive.

 

9



--------------------------------------------------------------------------------

22. Survival. Executive’s obligations under the provisions of Paragraphs 10, 11
and 12, as well as the provisions of Paragraphs 6, 7(b), 8(b) and 15 through and
including 19 and Paragraphs 21 and 22, shall survive the termination or
expiration of this Agreement.

 

23. Construction. Each party has cooperated in the drafting and preparation of
this Agreement. Therefore, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

AMERICAN SEAFOODS GROUP LLC: By:  

/s/    BERNT O. BODAL

--------------------------------------------------------------------------------

Name:   Bernt O. Bodal Title:   Chairman and Chief Executive Officer EXECUTIVE:

/s/     MATTHEW LATIMER

--------------------------------------------------------------------------------

AMERICAN SEAFOODS, L.P.: AMERICAN SEAFOODS. L.P.     By:   ASC Management, Inc.,
its General Partner         By:  

/s/    BERNT O. BODAL

--------------------------------------------------------------------------------

        Name:   Bernt O. Bodal         Title:   Chairman and Chief Executive
Officer

 

10



--------------------------------------------------------------------------------

SCHEDULE I

 

BONUS CALCULATION

 

Subject to the terms and conditions of Section 3(b) (including the requirement
that there shall have occurred no default under credit agreements applicable to
Employer or its affiliates), the nondiscretionary bonus described in Section
3(b) for any fiscal year shall be equal to (i) if EBITDA for such fiscal year is
less than 80% of Target EBITDA for such fiscal year, zero dollars; (ii) if
EBITDA for such fiscal year exceeds 120% of Target EBITDA for such fiscal year,
150% of Executive’s Base Salary for such fiscal year; and (iii) if neither (i)
nor (ii) applies, the product of 150% of Executive’s Base Salary during such
fiscal year multiplied by a fraction, the numerator of which is the amount by
which EBITDA for such fiscal year exceeds 80% of Target EBITDA for such fiscal
year, and the denominator of which is 40% of Target EBITDA for such fiscal year.
Such bonus shall be determined by the Board in good faith on the basis of the
audited financial statement of Parent and its subsidiaries.

 

For these purposes:

 

“EBITDA” means, for any period, the sum of the amounts for such period of (i)
net income (or loss) (excluding (I) interest income, (II) noncash income items
(other than ordinary accruals) and (III) extraordinary items), plus (ii) to the
extent deducted in determining consolidated net income, (x) interest expense,
(y) provisions for taxes based on net income and (z) depreciation and
amortization expense, each as determined for the Partnership and its
subsidiaries on a consolidated basis in accordance with generally accepted
accounting principals, consistently applied, except that no effect shall be
given to noncash gains and losses on foreign exchange contracts. EBITDA for any
period shall be determined by the CEO acting in good faith following receipt of
audited financial statements for the relevant period and shall reflect as
expenses (determined on an iterative basis if necessary) any bonuses payable in
respect of such year.

 

“Target EBITDA” means, for any fiscal year, the amount proposed by the
management and adopted by the Board of Parent as the EBITDA target in each
year’s annual budget.

 

I-1